616 So. 2d 995 (1992)
Jimmy D. CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 92-03397.
District Court of Appeal of Florida, Second District.
October 9, 1992.
Rehearing Denied April 27, 1993.
PER CURIAM.
Jimmy D. Campbell appeals the trial court's denial of his postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Only one of Campbell's allegations has merit, specifically, that his counsel failed to investigate medical witnesses who would have provided crucial testimony in support of Campbell's defense. Campbell claims to have furnished counsel with the information regarding the defense on the evening before trial, the first time he met his appointed counsel. Counsel requested a continuance the morning of trial, in part to investigate the information provided by Campbell. That request was denied and the case proceeded to trial, resulting in a conviction.
Failure of counsel to properly investigate defense witnesses is properly raised by a postconviction relief motion. Young v. State, 511 So. 2d 735 (Fla. 2d DCA 1987). The portions of the record provided by the trial court in support of its denial do not refute Campbell's allegations.
Accordingly, we remand this case to the trial court for further consideration of Campbell's claim that defense counsel failed to properly investigate his defense. The court may conduct an evidentiary hearing or, if the files and records conclusively demonstrate that Campbell is clearly entitled to no relief, may again deny the motion without a hearing. If the court again denies the motion, Campbell must file a notice of appeal within thirty days to obtain further appellate review.
Affirmed in part, reversed in part, and remanded with directions.
RYDER, A.C.J., and FRANK and HALL, JJ., concur.